EXAMINER’S AMENDMENT

	This Office action is a reply to the amendment filed on 6/8/2022. Currently, claims 1-19 are pending. Claims 1-8 have been withdrawn. No claims have been cancelled. No new claims have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.

The application has been amended as follows:

CLAIM 9 (CURRENTLY AMENDED). A method of providing a modular building for conducting a retail business in a parking lot, comprising:
pre-fabricating offsite a first main service section comprising a rectangular one- story service area module having a first width and a first length that is greater than the first width;
pre-fabricating offsite second and third tower sections each comprising a one-story cube having a second length and a second width that are the same, the second width and the second length being less than the first length, and the second and third tower sections configured to be stacked on top of one another and attached to the first main service section to comprise a multi-story tower contiguous with the first main service section and having a height greater than a height of the first main service section;
the first main service section and the second and third tower sections being sized to fit on a pair of tractor-trailer beds for delivery in a single-story disassembled configuration to the parking lot, each of the pair of tractor trailer beds having a third width corresponding to the first width and a third length corresponding to the first length; loading the  first main service section on a first one of the pair of tractor trailer beds;
loading the  second and third tower sections on a second one of the pair of tractor trailer beds;
4delivering the  first main service section and the  second and third tower sections to the parking lot and assembling them into a modular building comprising the  first main service section at a ground level and a multi-story tower section comprising the second and third tower sections stacked upon each other and having a height greater than a height of the first main service section, wherein the second tower section is contiguous with the  first main service section at the ground level, and the third tower section is stacked upon the second tower section;
wherein the  first main service section comprises steel frame/foundation members, one or more roof panels, exterior wall panels, and one or more floor panels;
wherein the  second tower section comprises steel frame/foundation members, one or more ceiling panels, exterior wall panels, and one or more floor panels;
wherein the third  tower section comprises one or more roof panels,  and exterior wall panels;
wherein at least the exterior wall panels of the first main service section and the second and third tower sections are structural insulated panels; and
wherein, in the assembled modular building the one or more ceiling panels of the second tower section define a  floor of the third tower section.  

CLAIM 12 (CURRENTLY AMENDED). The method of claim 9, further comprising:
pre-fabricating offsite a modular carport section comprising a roof and a side wall, the modular carport section further being configured to be connected to the first main service section to provide a covered drive-thru area adjacent a sidewall of the first main service section; and
delivering the modular carport section to the parking lot and connecting it to the first main service section as part of the assembled modular building.  

CLAIM 14 (CURRENTLY AMENDED). The method of claim 9, wherein the third tower section comprises four exterior wall panels comprising flat surfaces and business signage located on one or more of the four exterior wall panels, and wherein, in the assembled modular building, the business signage is elevated above a roof portion of the first main service section.  
 
CLAIM 18 (CURRENTLY AMENDED). The method of claim 9, wherein the first main service section comprises at least one drive-through service window.  

CLAIM 19 (CURRENTLY AMENDED). The method of claim 18, further comprising:
pre-fabricating offsite a modular carport section comprising a roof and a side wall, the modular carport section further being configured to be connected to the first main service section to provide a covered drive-thru area adjacent the at least one drive-through service window of the first main service section; and
7delivering the modular carport section to the parking lot and connecting it to the first main service section as part of the assembled modular building.

Election/Restrictions
This application is in condition for allowance except for the presence of claims
1-8 directed to an invention non-elected without traverse. Accordingly, claims 1-8 have been cancelled.
	Claims 9-19 are allowed.
	Claims 1-8 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 6/8/2022, in light of the claim amendments filed on the same date are persuasive. In particular, applicant’s argument is persuasive that Heather et al. (US 20070271857) (‘Heather’), Le Carpentier et al. (US 20150113885) (‘Le Carpentier’) and “The Human Bean Franchise Modular Building” (youtube.com/watch?v=1P6CVpPzd6Y) (‘Human Bean’) does not teach, inter alia the first main service section comprising steel frame/foundation members, one or more roof panels, exterior wall panels, and one or more floor panels, the second tower section comprising steel frame/foundation members, one or more ceiling panels, exterior wall panels, and one or more floor panels, the third tower section comprising one or more roof panels, and exterior wall panels, at least the exterior wall panels of the first main service section and the second and third tower sections being structural insulated panels, and when the modular building assembled the one or more ceiling panels of the second tower section define a floor of the third tower section, as recited in claim 9. Heather and Le Carpentier do not teach structural insulated panels. The Human Bean reference is silent as to such SIP construction. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635

/JAMES M FERENCE/Primary Examiner, Art Unit 3635